Citation Nr: 1818346	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating of total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge in April 2016.  The transcript is associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection has been established, and the Veteran's combined rating throughout the claim period has been 90 percent.
 
2.  The record documents that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran does not meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected disabilities.  

The Veteran was in the service for about three months at which time he was medically discharged, resulting in service connection of his left knee.  Thus, his occupational rating in the military is not of a substantial time to meaningfully contribute to a determination on his employment potential.  The Veteran's records show that he completed high school and an associate's degree in drafting.  In recent years, the Veteran worked as a commercial truck driver and holds a CDL.  At the time of the Board hearing in April 2016, the Veteran reported he was working sixteen to twenty hours per week driving a truck, and had just completed a week of work consisting of thirty two hours of driving.  

The Veteran is service-connected for bilateral knees, low back, with radiculopathy, and scares, with a combined rating of 90 percent throughout the claim and appeal period.   Therefore, the Veteran's service-connected disabiltities meet the schedular percentage criteria for TDIU.  38 C.F.R. § 4.16(a).

The Board finds that the Veteran's service-connected disabilities do not render him unemployable.  38 C.F.R. § 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  Most pertinent to this conclusion is the fact that the Veteran has been successfully working during the appeal period.  In addition, the Veteran's records show that, while able to work, he chooses not to engage in full-time employment.  

The Veteran's medical records document treatment for his various service-connected disabilities.  

At the April 2013 VA examination, which included an evaluation for TDIU, the examiner opined that the Veteran was qualified for sedentary employment at a minimum.  The examiner also described the Veteran as employed at the time as a truck driver for about 30 hours per week.  This job required the Veteran to lift truck parts weighing 50 to 100 pounds in addition to delivering them.  

In a September 2013 treatment note, the Veteran complained of back pain and reported that he had stopped working as a truck driver due to his disabilities.  In another appointment in September 2013, the Veteran reported he had been laid off in June, but could not return to work due to his back pain.  At the June 2014 DRO hearing, the Veteran and his wife testified that due to his service-connected disabilities, the Veteran was not only unable to work, but was unable to do activities around the house like "lawn mowing and house maintenance."  

Contrary to the Veteran's statements of unemployability, the medical evidence of record shows that in September 2014 the Veteran sustained a hernia while lifting trusses to build a large garage at his new home.  In December 2014, the medical evidence of record shows he was injured again while repairing his garage roof after lifting heavy objects.  

Additionally, the RO received submissions from the Veteran's former employers on VA Form 21-4192.  One employer, a trucking company, stated on an August 2013 form that the Veteran had last worked for them in November 2008 but was terminated after he refused to work the hours required by the company.  Another trucking company on its September 2013 form stated that the Veteran was terminated in June 2013 for "insubordination; he disregarded direct instructions."  

Furthermore, in September 2013 VA disenrolled the Veteran from VA's vocational rehabilitation program after a program associate deemed the Veteran's participation inadequate.  The report by the VA vocational rehabilitation program associate stated that the Veteran was uninterested in full time work as he had adequate funds from other sources including his wife's full time job.  The associate noted that the Veteran was only interested in part-time work that was during business hours only, and adjusted to accommodate his wife's schedule.  The Veteran did not make a full effort to complete the elements of the vocational rehabilitation program and his participation was terminated.  

The assigned disability ratings currently in effect recognize the occupational impairment resulting from the Veteran's various disabilities.  For the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, and the claim is denied for the entire period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


